DETAILED ACTION
	This action is in response to amendments received in an RCE dated 2/14/2022. Claims 1 and 17 have been amended. Claims 1-8 and 10-20 are pending. A complete action on the merits of claims 1-8 and 10-20 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “placing, in a housing, the housing including an actuator and defining an internal cavity dimensioned to receive a disposable cartridge, the disposable cartridge holding a non-frozen, sterile medical slurry composition, such that the sterile medical slurry composition is self-contained within a closed environment; while placed in the housing, cooling, using a cooling device operable with the housing, the disposable cartridge to a temperature sufficient to form ice crystals in the medical slurry composition inside the disposable cartridge” in lines 2-8. It is at most unclear what is placed in the housing and while placed in the housing it is cooled. The way the claim is drafted, it makes it unclear as to what element is placed in the housing since right after “placed in the housing” the claim goes on to disclose what the housing includes and not what is placed in the housing. For analysis, based on the disclosure and the rest of the claim, it is assumed that “the disposable cartridge holding a non-frozen, sterile medical slurry composition” is placed in the housing and while it is placed in the housing it is 
Claims 18-20 are rejected due to dependency over claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasza (U.S. Patent Application Publication No. 20070056313), hereinafter Kasza’313 in view of Kasza (U.S. Patent Application Publication No. 20090255276), hereinafter Kasza’276.
Regarding claim 1, Kasza ‘313 teaches a medical ice slurry production system (Abstract) comprising: a disposable cartridge holding a non-frozen, sterile medical slurry composition 
Kasza ‘313 does not teach that the sterile medical slurry composition is self-contained within a closed environment. 
Kasza ‘276, in an analogous device, teaches that the sterile medical slurry composition is self-contained within a closed environment ([0029], Fig. 1, element 108; Kasza ‘276 discloses a cover over the top of the device that is shaped to allow the agitator rod 106 to be disposed within the container. While the agitator rod of Kasza ‘276 is in the place of the blending apparatus 44 of Kasza ‘313, the principle remains that the blender cover could be added and shaped such that 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kasza ‘313 to where the sterile medical slurry composition is self-contained within a closed environment as taught by Kasza ‘276 in order to ensure that the slurry components did not splash out during mixing.
Regarding claim 2, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the disposable cartridge includes one of a syringe or a canister (Fig. 2, element 12).
Regarding claim 3, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the access port is structured and arranged to allow a syringe to engage the access port and withdraw the slurry composition ([0023]).
Regarding claim 4, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the actuator includes at least one of a vibrating device or a rotating device ([0018]; "During this freezing process the reciprocating rod 22 is raised and lowered periodically every 2 to 4 seconds.").
Regarding claim 5, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.

Regarding claim 6, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the agitator is attached to the disposable cartridge (Fig. 3, elements 42, 44).
Regarding claim 7, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the agitator is attached to the actuator supported by the housing (Fig. 1, 2, elements 22, 24, 26).
Regarding claim 8, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the actuator includes a motor structured and arranged to cause the agitator to agitate the medical slurry composition inside the disposable container such that ice crystals inside the disposable cartridge are reduced to a size sufficient to allow the medical slurry composition including the reduced ice crystals to be delivered through an end of a needle for injecting the medical slurry composition into a patient ([0017]).
Regarding claim 11, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the cooling device includes at least one of standard refrigeration, magnetic refrigeration, electrical cooling, or chemical cooling ([0015]).
Regarding claim 12, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein at least one of (i) a luer lock with a shut-off, (ii) a pressure valve, (iii) a quick disconnect, (iv) a one-way valve with luer lock, and (v) a sterile rubber stopper is operable with the access port to selectively allow the sterile medical slurry composition to be withdrawn from the disposable cartridge through the access port ([0023]).
Regarding claim 13, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the reduced ice crystals are less than approximately one millimeter ([0004]).
Regarding claim 14, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the actuator is operable to rotate the agitator at a rotational speed between approximately 1000 revolutions per minute and 45000 revolutions per minute ([0020]; Cole-Parmer Stir-Pak mixers rotate at up to 6000 rpm depending on the model.
Regarding claim 15, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
Kasza ‘313 further teaches wherein the agitator includes one or more blades each sized to define a length between approximately 12.5% and approximately 99% of a diameter of the disposable cartridge ([0020]; Fig. 3, element 42).
Regarding claim 16, the combination of Kasza ‘313 and Kasza ‘276 teaches all the elements of the claimed invention as stated above.
.

Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. Patent Application Publication No. 20160175141) in view of Kasza (Patent No. 6413444).
Regarding claim 1, Wu teaches a medical ice slurry production system (Abstract) comprising: a disposable cartridge (“collapsible pouch 110” seen in Fig. 1 positioned within container 100, which are separate elements configured to be disposed after use); holding a non-frozen, sterile medical slurry composition ([0035]), such that the sterile medical slurry composition is self-contained within a closed environment (Fig. 1 and [0035]); a housing (container 100 in Fig. 1) supporting the disposable cartridge (Fig. 1) and defining an internal cavity dimensioned to receive the disposable cartridge (Fig. 1), the housing including an actuator ([0036]; Fig. 1, element 250); an agitator 230 operable with the actuator of the housing to agitate the medical slurry composition such that the ice crystals are reduced to a size sufficient to allow the medical slurry composition including the reduced ice crystals to be delivered to a patient through an end of a needle ([0036], [0047]-[0048] and Fig. 1); and an access port structured and arranged to allow the medical slurry composition including the reduced ice crystals to be withdrawn or injected from the disposable cartridge, while maintaining the sterility of the medical slurry composition including the reduced ice crystals ([0040]; Fig. 3, elements 140, 200, 
Wu does not teach a cooling device operable with the housing to cool the non-frozen slurry composition held in the disposable cartridge to a temperature sufficient to form ice crystals in the disposable cartridge.
Kasza ‘444 teaches a cooling device operable with the housing to cool the non-frozen slurry composition held in the disposable cartridge to a temperature sufficient to form ice crystals in the medical slurry composition inside the disposable cartridge (Col. 2, lines 22-54; Fig. 1, element 106, Fig. 2, element 204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wu to include a cooling device operable with the housing to cool the non-frozen slurry composition held in the disposable cartridge to a temperature sufficient to form ice crystals in the disposable cartridge in order to allow for real-time cooling of the slurry mixture such that ice crystals formed and thus eliminating the step of cooling in an outside device, thus increasing the efficiency of the device.
Regarding Claim 4, the combination of Wu and Kasza teaches all the elements of the claimed invention as stated above.
Wu further teaches wherein the actuator (driver 250) includes at least one of a vibrating device or a rotating device ([0036]).
Regarding Claim 5, the combination of Wu and Kasza teaches all the elements of the claimed invention as stated above.

Regarding Claim 6, the combination of Wu and Kasza teaches all the elements of the claimed invention as stated above.
Wu further teaches wherein the agitator 230 is attached to the disposable cartridge (Fig. 1).
Regarding Claim 7, the combination of Wu and Kasza teaches all the elements of the claimed invention as stated above.
Wu further teaches wherein the agitator 230 is attached to the actuator (driver 250) supported by the housing (Fig. 1).
Regarding Claim 8, the combination of Wu and Kasza teaches all the elements of the claimed invention as stated above.
Wu further teaches wherein the actuator (driver 250) includes a motor structured and arranged to cause the agitator to agitate the medical slurry composition inside the disposable container such that ice crystals inside the disposable cartridge are reduced to a size sufficient to allow the medical slurry composition including the reduced ice crystals to be delivered through an end of a needle for injecting the medical slurry composition into a patient ([0036]-[0045] and Fig. 5).
Regarding claim 10, the combination of Wu and Kasza teaches all the elements of the claimed invention as stated above.
Wu further teaches wherein the access port is a first access port defined in the disposable cartridge, and which includes a second access port defined in the housing (although not shown .

Allowable Subject Matter
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that neither of the cited references actually teach or show the steps of placing “the disposable cartridge holding a non-frozen, sterile medical slurry composition” in the housing and while it is placed in the housing it is cooled by the method steps disclosed. Thereby, in view of the interpretation given above and assuming correction and clarifying the 112 rejection stated above, the claims are found to be allowable over the closest prior art of record in a whole.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments directed to claims 1-8 and 11-16 that “Kasza ’313 fails to teach or suggest a housing defining an internal cavity dimensioned to receive the disposable cartridge, as recited in the claims as amended” is not found persuasive since the apparatus claim only requires 
Furthermore, applicant’s arguments directed to the secondary reference Wu is not found persuasive since the interpretation of the reference was changes slightly due to the change in scope of the invention presented by the amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794